              Case 1:20-cv-03746-LJL Document 156 Filed 09/08/20 Page 1 of 3




                                         The motion to seal is GRANTED. The Clerk of Court is directed to SEAL
                                         Dkt. No. 148 from the public, but maintain access to the parties and the
September 8, 2020                        Court.

By ECF                                   Plaintiffs shall refile Dkt. No. 148 and its accompanying exhibits, with
Hon. Lewis J. Liman                      Defendants' redactions for Exhibits A and B. SO ORDERED. 9/8/2020.
United States District Judge

           Re:      Convergen Energy LLC, et al. v. Brooks, et al.
                    Case No. 1:20-CV-03746-LJL (S.D.N.Y.)

Dear Judge Liman:

Our firm represents third party Elmerina Brooks (Ms. Brooks) in the above action. Ms. Brooks
moves by this letter-motion to seal the documents bearing ECF Nos. 148-1 and 148-2, which were
designated as Confidential by Ms. Brooks under the Court’s Protective Order but publicly filed
without warning by Plaintiffs. Ms. Brooks requests that the (modestly) redacted copies of these
documents that accompany this letter-motion be made available for public view.1

Under this Court’s Protective Order (ECF No. 86), documents that are designated as Confidential
by the producing party may be disclosed only to a specified list of individuals and entities, not
including the public at large. (Id. at ¶ 8.) Both of the documents in question were designated as
Confidential by Ms. Brooks. Despite this, and with no warning or notice to Ms. Brooks or counsel,
Plaintiffs publicly filed both documents on September 4.

Counsel immediately contacted Plaintiffs’ counsel, notified counsel of the issue, and asked
Plaintiffs to take corrective action.2 Plaintiffs’ counsel refused, claiming that they disagree with
Ms. Brooks’ designation of the documents in question, and that they are permitted to file
Confidential documents publicly with the Court under ¶ 8(i) of the Court’s Protective Order.
However Plaintiffs did not ever challenge Ms. Brooks’ designations of these documents under the
procedure specified in ¶ 11 of the Protective Order, and ¶ 8(i) obviously does not permit a party to
file any document publicly, regardless of its designation. That would render meaningless
significant aspects of the Court’s Protective Order.

When a party wishes to file a document that was designated by another party, the preferred practice
is to notify opposing counsel and provide them an opportunity to seek sealed treatment, or to file
a prophylactic motion to seal to give the other side an opportunity to brief the issue and present
their case as to why sealed treatment is warranted. Given this Court’s Individual Practices in Civil
Cases Rule F(ii), Plaintiffs should have done so at least three business days in advance of Plaintiffs’
September 4 filing. But Plaintiffs did none of these things, and when confronted with the issues,
refused to correct their error or cooperate with Ms. Brooks in remedying it. Further, Plaintiffs’
1
    The proposed redacted versions are attached to this letter-motion as Exhibits B and C.
2
    The parties’ correspondence on this issue is enclosed with this letter-motion as Exhibit A.
         Case 1:20-cv-03746-LJL Document 156 Filed 09/08/20 Page 2 of 3




Hon. Lewis J. Liman
September 8, 2020
Page 2

counsel have taken the position that Plaintiffs are permitted unilaterally to decide if a designated
document should be publicly filed. That is an unsupportable reading of the Protective Order that
would negate important protections for producing parties, necessitating this letter-motion.

The Second Circuit applies a three-prong test to determine whether a document should be filed
under seal. Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 139 (2d Cir.
2016). The first prong is to determine whether the document is a “judicial document” or “judicial
record,” determined by analyzing the relevance of the document’s specific contents to the judicial
proceeding. Here, Plaintiffs offered the documents in opposition to the Spanish Investors’ motion
to dismiss (inter alia) for lack of personal jurisdiction. (ECF No. 122.) Ms. Brooks is not a party
to this case and not a part of that motion.

Plaintiffs note that Ms. Brooks, in the loan documents she signed, agreed to a permissive New
York forum-selection provision in one of the documents, and agreed in the other that New York
law should govern it. Plaintiffs speculate that the Spanish Investors could have signed similar
agreements. That is not the case, and there is no parallel between the loan documents Ms. Brooks
signed and anything agreed to by the Spanish Investors. Despite Plaintiffs’ speculation and
guesses, the documents in question bear no relation to the motion, and therefore they are not
“judicial documents.” Moreover, Ms. Brooks seeks only to redact the amount of her loan, which
is not even part of Plaintiffs’ misguided argument.

If the documents are not judicial documents, no presumption of public access attaches, and the
analysis ends. Assuming arguendo that the documents are judicial documents, the second prong is
to evaluate the strength of the presumption. United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir.
1995). Here, any such presumption would be weak, given the lack of connection between the
documents and the motion at issue. Further, the amount of Ms. Brooks’ loan is not pertinent even
under Plaintiffs’ erroneous theory.

The third prong is to balance the presumption against countervailing interests, including “the
privacy interest of the person resisting disclosure.” United States v. Sattar, 471 F. Supp. 2d 380,
387 (S.D.N.Y. 2006). In particular, the “privacy interests of innocent third parties” here “should
weigh heavily in a court’s balance equation.” Amodeo, 71 F.3d at 1051. Ms. Brooks is a non-party
         Case 1:20-cv-03746-LJL Document 156 Filed 09/08/20 Page 3 of 3




Hon. Lewis J. Liman
September 8, 2020
Page 3

who has already been the subject of harassment by Plaintiffs, forcing her to file a motion to quash
(which this Court granted in part). (ECF No. 99.) Her private financial affairs should not be brought
into the public sphere, especially when the amount of her loan is not even relevant to Plaintiffs’
incorrect contentions.

In sum, the redacted material is not a “judicial record,” as it is only the venue and choice-of-law
clauses of the documents that are even arguably relevant. The public has no interest in the amount
of non-party Ms. Brooks’ loan in connection with a motion to dismiss brought by unrelated parties,
addressing unrelated issues. Ms. Brooks as a third-party has a strong privacy interest in her
personal financial affairs, which would outweigh any public interest in an irrelevant issue. Ms.
Brooks respectfully asks the Court to seal ECF Nos. 148-1 and 148-2, and to accept the redacted
versions of those documents attached to this letter-motion as Exhibits B and C as the publicly-
available versions of these documents.

This motion should not have been necessary, and it is particularly troubling that Plaintiffs not only
refused to remedy their error, but claim they have a right to violate the Court’s Protective Order at
will. This is of significant concern to Ms. Brooks, and she respectfully asks this Court to clarify
that Plaintiffs do not have a free hand to file publicly any of Ms. Brooks’ sensitive information
without giving Ms. Brooks an opportunity to request sealed or redacted treatment.

Respectfully Submitted,

KOHNER, MANN & KAILAS, S.C.




Ryan M. Billings/RMB

Encls.
cc: Counsel of Record via ECF
